O30-I5"
                                         ELECTRONIC RECORD



CCA #       09-14-00190-CR                                 OFFENSE:            Solicitation of a Child


            David Lee Victorick
STYLE:      v. The State of Texas                          PUNISHMENT:         5 years

                                                           COUNTY:             Montgomery


TRIAL COURT:             435th District Court                                                       MOTION
TRIAL COURT #:           13-11-12323 CR                        FOR REHEARING IS:

TRIAL COURT JUDGE:       Judge Michael Seiler                  DATE:

DISPOSITION:        AFFIRMED                                   JUDGE:




DATE:         12-10-14

JUSTICE:      LeanneJohnson             PC     NO    S   YES

PUBLISH:     "yes                       DNP:    NO


CLK RECORD:         05-19-14                             SUPPCLKRECORD:
RPT RECORD:         05-15-14                             SUPPRPTRECORD:
STATE BR:           10-20-14                             SUPP BR:
APP BR:             08-20-14                             PRO SE BR:




                                                                                           O 30 -/r
                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                      CCA #             PD-0030-15



         APPELLAMT^                 Petition                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                 DATE:

                                                                    JUDGE:

DATE:       Olb 91M Jj-                                             SIGNED:                              PC:

JUDGE:         fM UUM4*^-                                           PUBLISH:                        DNP:




                    MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                  ON

JUDGE:                                                              JUDGE: